Citation Nr: 0947601	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-13 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a right inguinal hernia repair. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran retired from active duty in November 1986 with 
more than 20 years of service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of St. Petersburg, 
Florida.  

The Veteran testified at a November 2009 videoconference 
before the undersigned Veterans Law Judge (VLJ). A transcript 
of that hearing is of record and associated with the claims 
folder. 

FINDING OF FACT

Throughout the appeals period, residuals of a right inguinal 
hernia repair were not productive of a recurrent hernia. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of a right inguinal hernia repair have not been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7338 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009). Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2009).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history. 
38 C.F.R. §§ 4.2, 4.41 (2009). An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10 
(2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of a veteran's claim is to be considered. In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record. 
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000). 

Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran asserts that an initial compensable rating is 
warranted for residuals, right inguinal hernia repair.  At 
the outset, the Board observes that service connection for 
the disability has been established effective from 
October 2005.

The RO considered the Veteran's residuals, right inguinal 
hernia repair under DC 7338 for inguinal hernia. In order to 
warrant a compensable rating for an inguinal hernia, the 
evidence must show that it is postoperative, recurrent, 
readily reducible and well supported by truss or belt.  See 
38 C.F.R. § 4.114, DC 7338. (2009)

After a review of the claims file, the Board concludes that a 
compensable rating is not warranted. First, the clinical 
evidence of record does not indicate that the Veteran has had 
a recurrent right inguinal hernia since his second surgery in 
1985. 

Instead, his symptomatology is characterized by pain or 
soreness in his right inguinal area. In his April 2008 
examination, the Veteran complained of daily soreness of 4-
5/10. However, there was no hernia or hydrocele seen. The 
examiner also stated that the canal was free from bulging. On 
examination, there was minimal if any, tenderness to the 
touch. 

Additionally, received by VA in September 2008, were copies 
of a male sonogram performed in April 2007. These findings 
showed no evidence of inguinal hernia. He did have a small 
cyst in the scrotum and small varicoceles, bilaterally. In 
January 2009, VA outpatient treatment records show that he 
was seen complaining of 6/10 chronic, throbbing, daily pain 
as a result of his status post hernia repair in 1984. He 
underwent pain education. 

The Veteran testified before the undersigned VLJ at a 
videoconference hearing in November 2009. He stated that he 
had to wear a belt or truss to support his hernia one or two 
times a week. He stated that he did not have to wear a belt 
or truss constantly, but his physician recommended that he 
wear tight fitting underwear. He also testified that he used 
Aleve or Advil for 5-6/10 pain caused by his hernia. 

He related that he did not do any strenuous activities at 
work, that his hernia did not cause incapacitating episodes 
requiring bedrest, and that his pain affected his ability to 
achieve an erection during intercourse. He stated that he was 
unable to lift over 25 pounds as a result of his condition 
and was unable to do anything requiring exertion. 

Since the Veteran's hernia has not recurred, the need to 
consider the ease of reducibility is not applicable. 
Moreover, the treatment records and his statements do not 
reflect the need to wear a truss or belt for abdominal 
support. Specifically, he asserts that he used a truss or 
belt once or twice a week, but indicated that his physician 
recommended tight fitting underwear. Therefore, based on the 
evidence, the Board concludes that an initial compensable 
rating is not warranted on this basis.

The Board has also considered the Veteran's statements that 
his disability is worse. He reported pain, tenderness, that 
he was taking pain medication, but that he had not missed any 
work as a result of his status post inguinal hernia repair. 
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470. He is not, 
however, competent to identify a specific level of disability 
of this disorder according to the appropriate diagnostic 
code.

Such competent evidence-concerning the nature and extent of 
the Veteran's residuals, status post inguinal hernia repair-
has been provided by the medical personnel who have examined 
him during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluation. The medical 
findings (as provided in the examination report) directly 
address the criteria under which this disability is 
evaluated. 

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony). In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted. The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted. Specifically, there 
is no evidence of hospitalization during this appeals period 
as a result of his residuals, right inguinal hernia repair or 
that his disability has affected his employment. 

Moreover, the rating criteria reasonably describes the 
Veteran's disability level and symptomatology, and provides 
for higher ratings for additional or more severe symptoms 
than currently shown by the evidence. Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, 
adequate. Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2). In 
the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant. 
See Shinseki v. Sanders, 556 U.S. ___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection. 
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment evidence, private medical records, VA 
outpatient records, and he was afforded a VA examination in 
April 2008. He also testified at a videoconference hearing in 
November 2009. The Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 





	(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable rating for residuals, status post 
right inguinal hernia repair, is denied. 



__________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


